Case 19-42923-mxm7 Doc 18 Filed 11/11/19                Entered 11/11/19 11:39:28   Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION


IN RE:                                       §          CHAPTER 7
                                             §
MEGAN BLACK AND                              §
MICHAEL BLACK                                §          CASE NO. 19-42923-MXM7
                                             §
         DEBTORS                             §
                                             §

                         MOTION TO DELAY DISCHARGE TO FILE
                           REAFFIRMATION AGREEMENTS


TO THE HONORABLE MARK X. MULLIN, UNITED STATES BANKRUPTCY JUDGE:


        COMES NOW, MEGAN BLACK AND MICHAEL BLACK, Debtor(s) in the above
styled and numbered cause and files this Motion to Delay Discharge for Entering Reaffirmation
Agreements pursuant to 28 U.S.C. §1334 and 11 U.S.C. §524 and §727, and pursuant to
Bankruptcy Rule 4008(a) and for cause would respectfully show the Court as follows:

                                                  I.

        Debtors, MEGAN BLACK AND MICHAEL BLACK filed for relief under Chapter 7 of
Title 11 of the United States Bankruptcy Code on 7/18/2019.

                                                 II.

         Shawn Brown is the Chapter 7 Trustee in this cause.


                                                 III.

       Debtors would show that the original meeting of creditors was set for September 11,
2019. Debtor would show that the objections to discharge deadline is November 12, 2019.
Debtors will need their discharge delayed in order to file reaffirmation agreements before the
discharge order is entered.
Case 19-42923-mxm7 Doc 18 Filed 11/11/19            Entered 11/11/19 11:39:28       Page 2 of 2



                                              IV.

        Debtor would request the Court to delay the discharge in this case until December 12,
2019.

                                                    Respectfully Submitted:

                                                     /s/ Alice Bower__
                                                    Alice Bower
                                                    State Bar No. 15148500
                                                    The Law Office of Alice Bower
                                                    6421 Camp Bowie Blvd., Ste 300
                                                    Fort Worth, TX 76116
                                                    817-737-5436 (Telephone)
                                                    817-737-2970 (Fax)
                                                    Questions@alicebower.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Motion to Delay Discharge
to File Reaffirmation Agreements was served upon the creditors in this case by electronic filing,
if available, and by First Class United States Mail, if unavailable.

                                                    /s/ Alice Bower
                                                    ALICE BOWER
